DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-5, 8-13, 15 and 18-20 objected to because of the following informalities:

For claim 1, Examiner believes this claim should be amended in the following manner:
A method comprising: 
receiving, by a processing system including at least one processor, a first request from a first user to render an extended reality environment, wherein the first request includes a definition of a first policy that governs user behavior within the extended reality environment; 
rendering, by the processing system, the extended reality environment by presenting extended reality content contributed by at least one other user in the extended reality environment;
 monitoring, by the processing system, the extended reality environment to ensure that the rendering results in a compliance of the extended reality environment with the first policy; 
extended reality content contributed by the at least one other user of the extended reality environment results in the extended reality environment failing to comply with the first policy; and 
modifying, by the processing system, a presentation of the portion of the extended reality content in the extended reality environment in response to the detecting, wherein the modifying results in the compliance of the extended reality environment with the first policy.

For claim 2, Examiner believes this claim should be amended in the following manner:
The method of claim 1, wherein the first policy restricts a nature of visual content of the extended reality content that the at least one other user is permitted to contribute to the extended reality environment.

For claim 3, Examiner believes this claim should be amended in the following manner:
The method of claim 2, wherein the modifying comprises modifying an appearance of the portion of the extended reality content.





The method of claim 1, wherein the first policy restricts a nature of audible content of the extended reality content that the at least one other user is permitted to contribute to the extended reality environment.

For claim 5, Examiner believes this claim should be amended in the following manner:
The method of claim 4, wherein the modifying comprises modifying a sound of the portion of the extended reality content.

For claim 8, Examiner believes this claim should be amended in the following manner:
The method of claim 1, wherein the first policy is defined implicitly in a profile of the first user.

For claim 9, Examiner believes this claim should be amended in the following manner:
The method of claim 1, wherein the modifying comprises: 
querying, by the processing system, the at least one other user about an unknown object detected by the processing system in the extended reality environment; and 
altering, by the processing system, the portion of the extended reality content based on a response of the at least one other user to the querying.

For claim 10, Examiner believes this claim should be amended in the following manner:
The method of claim 1, wherein the modifying comprises at least one selected from the group of: blocking the portion of the extended reality content, presenting the portion of the extended reality content in an altered form, and replacing the portion of the extended reality content with default content.

For claim 11, Examiner believes this claim should be amended in the following manner:
The method of claim 1, further comprising: 
detecting, by the processing system, a second request from a second user requesting access to the extended reality environment; 
validating, by the processing system, the second request from the second user in response to the [[detecting]] second request; and 
admitting, by the processing system, the second user to the extended reality environment subsequent to the validating.



For claim 12, Examiner believes this claim should be amended in the following manner:
The method of claim 11, wherein the validating comprises verifying that a presentation of a second portion of the extended reality content that the second user is expected to contribute to the extended reality environment will not result in a failure of the extended reality environment to comply with the first policy.

For claim 13, Examiner believes this claim should be amended in the following manner:
The method of claim 11, further comprising: making, by the processing system, an adjustment to a local rendering of the extended reality environment that is presented to the second user without making the adjustment to local renderings of the extended reality environment that are presented to other users excluding the second user.

For claim 15, Examiner believes this claim should be amended in the following manner:
The method of claim 14, wherein the adjustment comprises a further modification to the presentation of the extended reality content in the extended reality environment, wherein the further modification results in [[the]] a compliance of the extended reality environment with the second policy.

For claim 18, Examiner believes this claim should be amended in the following manner:
The method of claim 13, wherein the adjustment comprises presenting a second portion of the extended reality content contributed by the second user in the local rendering of the extended reality environment that is presented to the second user, without presenting the second portion of the extended reality content contributed by the second user in the local renderings of the extended reality environment that are presented to the other users excluding the second user.

For claim 19, Examiner believes this claim should be amended in the following manner:
A non-transitory computer-readable medium storing instructions which, when executed by a processing system including at least one processor, cause the processing system to perform operations, the operations comprising: 
receiving a first request from a first user to render an extended reality environment, wherein the first request includes a definition of a first policy that governs user behavior within the extended reality environment; 
rendering the extended reality environment by presenting extended reality content contributed by at least one other user in the extended reality environment; 
monitoring the extended reality environment to ensure that the rendering results in a compliance of the extended reality environment with the first policy; 
detecting that a portion of the extended reality content contributed by the at least one other user of the extended reality environment results in the extended reality environment failing to comply with the first policy; and 
modifying a presentation of the portion of the extended reality content in the extended reality environment in response to the detecting, wherein the modifying results in the compliance of the extended reality environment with the first policy.

For claim 20, Examiner believes this claim should be amended in the following manner:
A device comprising: 
a processing system including at least one processor; and 
a non-transitory computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations, the operations comprising: 
receiving a first request from a first user to render an extended reality environment, wherein the first request includes a definition of a first policy that governs user behavior within the extended reality environment; 
rendering the extended reality environment by presenting extended reality content contributed by at least one other user in the extended reality environment; 
monitoring the extended reality environment to ensure that the rendering results in a compliance of the extended reality environment with the first policy; 
detecting that a portion of the extended reality content contributed by the at least one other user of the extended reality environment results in the extended reality environment failing to comply with the first policy; and 
modifying a presentation of the portion of the extended reality content in the extended reality environment in response to the detecting, wherein the modifying results in the compliance of the extended reality environment with the first policy.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For dependent claim 2, parent claim 1 establishes “content” and claim 2 goes on to establish “visual content”. Claim 2 continues on to recite the phrase “the content” and it is unclear and ambiguous to which of the previously established “content” and “visual content” that is being referenced by the phrase “the content”. Examiner has suggested amendments in the claim objections discussed above to resolve the ambiguity. 
Dependent claim 3 depends from claim 2 and inherits the deficiencies of claim 2. Therefore, claim 3 is likewise indefinite.
For dependent claim 4, parent claim 1 establishes “content” and claim 4 goes on to establish “audible content”. Claim 4 continues on to recite the phrase “the content” and it is unclear and ambiguous to which of the previously established “content” and “audible content” that is being referenced by the phrase “the content”. Examiner has suggested amendments in the claim objections discussed above to resolve the ambiguity. 
Dependent claim 5 depends from claim 4 and inherits the deficiencies of claim 4. Therefore, claim 5 is likewise indefinite.
For dependent claim 11, parent claim 1 establishes “detecting . . . that a portion of the content” and claim 11 goes on to establish “detecting . . . a second request from a second user”. Claim 11 goes on to recite the phrase “the detecting” and it is unclear and ambiguous to which of the previously established “detecting . . . that a portion of the content” and “detecting . . . a second request from a second user” that is being referenced by the phrase “the detecting”. Examiner has suggested amendments in the claim objections discussed above to resolve the ambiguity. 
Dependent claims 12-18 depend from claim 11 and inherit the deficiencies of claim 11. Therefore, claims 12-18 are likewise indefinite.
Furthermore, for dependent claim 13, parent claim 1 establishes “at least one user” and goes on to establish “at least one other user”. Claim 13 goes on to recite the phrase “the at least one user” and it is unclear and ambiguous to which of the previously established “at least one user” and “at least one other user” that is being referenced by the phrase “the at least one user”. Examiner has suggested amendments in the claim objections discussed above to resolve the ambiguity. 
Dependent claims 14-18 depend from claim 13 and inherit the deficiencies of claim 13. Therefore, claims 14-18 are likewise indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastide et al. (U.S. Patent Application Publication 2019/0188890 A1, hereinafter “Bastide”) in view of Lebeck et al. (U.S. Patent Application Publication 2017/0162177 A1, hereinafter “Lebeck”).

For claim 1, Bastide discloses a method (disclosing a method (page 1/par. 3)) comprising: receiving, by a processing system including at least one processor, a first request from a first user to render an extended reality environment, wherein the first request includes a definition of a first policy that governs user behavior within the extended reality environment (disclosing a distributed data processing environment as a processing system including at least one processor (Figs. 1 and 4; page 2/par. 16 and page 6/par. 47-48); disclosing the distributed data processing environment receives a first login as a first request from a first user to render an augmented/virtual reality environment as an extended reality environment (page 1/par. 3, page 3/par. 26 and page 4/par. 36); disclosing the first login includes user profile data for defining biases of the first user for mitigation as a first policy to govern user behavior within the augmented/virtual reality environment (page 1/par. 3 and page 3/par. 26)); rendering, by the processing system, the extended reality environment by presenting content contributed by at least one user in the extended reality environment (disclosing the distributed data processing environment renders the augmented reality environment by presenting content such as an avatar contributed by at least one user in the augmented/virtual reality environment  (page 2/par. 13, page 3/par. 26 and page 5/par. 43)); monitoring, by the processing system, the extended reality environment to ensure that the rendering results in a compliance of the extended reality environment with the first policy (disclosing the distributed data processing environment for executing a bias mitigation application to monitor the augmented/virtual reality environment so that the rendering of the augmented/virtual complies with the bias mitigation for the first user as the first policy (page 3/par. 26 and page 5/par. 43)); detecting, by the processing system, that a portion of the content contributed by at least one other user of the extended reality environment results in the extended reality environment failing to comply with the first policy (disclosing the distributed data processing environment may detect an image as a portion of the avatar contributed by at least one other user of the augmented/virtual reality environment causing the augmented/virtual reality environment to present a conflicting bias which fails to satisfy the bias mitigation for the first user as the first policy (page 3/par. 26 and page 5/par. 43)); and modifying, by the processing system, a presentation of the portion of the content in the extended reality environment in response to the detecting, wherein the modifying results in the compliance of the extended reality environment with the first policy (disclosing the distributed data processing environment generates a mask overlay to modify a presentation of the image of the avatar in the augmented/virtual reality environment so that the augmented/virtual reality environment satisfies the bias mitigation for the first user as the first policy (page 3/par. 26 and page 5/par. 43)). 
Bastide does not explicitly disclose a policy, monitoring and detecting content of an extended reality environment fails to comply with the policy, and modifying the content so that the extended reality environment complies with the policy.
However, these limitations are well-known in the art as disclosed in Lebeck. 
Lebeck similarly discloses a system and method for presenting content within an augmented reality environment as an extended reality environment (page 1/par. 9 and pages 2-3/par. 26). Lebeck explains its system defines policies so that virtual objects are monitored and detected to determine whether the virtual objects violate the policies (pages 1-2/par. 9-10). Lebeck further explains the virtual objects are modified to comply with the policies to render augmented reality environment in compliance with the policies (pages 1-2/par. 9-10 and pages 2-3/par. 26). It follows Bastide may be accordingly modified with the teachings of Lebeck to arrange its bias mitigation as its first policy so its content is modified to comply with the first policy.
A person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention would find it obvious to modify Bastide with the teachings of Lebeck. Lebeck is analogous art in dealing with a system and method for presenting content within an augmented reality environment as an extended reality environment (page 1/par. 9 and pages 2-3/par. 26). Lebeck discloses its use of policies is advantageous in ensuring virtual objects are displayed in a manner without violating policies to appropriately present an augmented reality environment for display (page 1/par. 9 and pages 2-3/par. 26). Consequently, a PHOSITA would incorporate the teachings of Lebeck into Bastide for ensuring virtual objects are displayed in a manner without violating policies to appropriately present an augmented reality environment for display. Therefore, claim 1 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention. 

For claim 2, depending on claim 1, Bastide as modified by Lebeck discloses wherein the first policy restricts a nature of visual content of the content that the at least one other user is permitted to contribute to the extended reality environment (Bastide discloses the distributed data processing environment generates the mask overlay to restrict a nature of the image as visual content of the avatar contributed by the at least one other user in the augmented/virtual reality environment so that the augmented/virtual reality environment satisfies the bias mitigation for the first user as the first policy (page 3/par. 26 and page 5/par. 43); Lebeck similarly discloses a system and method for presenting content within an augmented reality environment as an extended reality environment (page 1/par. 9 and pages 2-3/par. 26) and explains its system defines policies so that virtual objects are monitored and detected to determine whether the virtual objects violate the policies (pages 1-2/par. 9-10); Lebeck further explains the virtual objects are modified to comply with the policies to render augmented reality environment in compliance with the policies (pages 1-2/par. 9-10 and pages 2-3/par. 26); and it follows Bastide may be accordingly modified with the teachings of Lebeck to arrange its bias mitigation as its first policy so its content is modified to comply with the first policy). 

For claim 3, depending on claim 2, Bastide as modified by Lebeck discloses wherein the modifying comprises modifying an appearance of the portion of the content (Bastide discloses the distributed data processing environment generates the mask overlay to modify an appearance of the image as the portion of the avatar contributed by the at least one other user in the augmented/virtual reality environment so that the augmented/virtual reality environment satisfies the bias mitigation for the first user as the first policy (page 3/par. 26 and page 5/par. 43); Lebeck similarly discloses a system and method for presenting content within an augmented reality environment as an extended reality environment (page 1/par. 9 and pages 2-3/par. 26) and explains its system defines policies so that virtual objects are monitored and detected to determine whether the virtual objects violate the policies (pages 1-2/par. 9-10); Lebeck further explains the virtual objects are modified to comply with the policies to render augmented reality environment in compliance with the policies (pages 1-2/par. 9-10 and pages 2-3/par. 26); and it follows Bastide may be accordingly modified with the teachings of Lebeck to arrange its bias mitigation as its first policy so its content is modified to comply with the first policy). 

For claim 4, depending on claim 1, Bastide as modified by Lebeck discloses wherein the first policy restricts a nature of audible content of the content that the at least one other user is permitted to contribute to the extended reality environment (Bastide discloses the content contributed by the at least one user in the augmented/virtual reality environment may include associated audio output as audio content for restriction by muting so that the augmented/virtual reality environment satisfies the bias mitigation for the first user as the first policy (page 3/par. 26 and page 5/par. 41 and 43); Lebeck similarly discloses a system and method for presenting content within an augmented reality environment as an extended reality environment (page 1/par. 9 and pages 2-3/par. 26) and explains its system defines policies so that virtual objects are monitored and detected to determine whether the virtual objects violate the policies (pages 1-2/par. 9-10); Lebeck further explains the virtual objects are modified to comply with the policies to render augmented reality environment in compliance with the policies (pages 1-2/par. 9-10 and pages 2-3/par. 26); and it follows Bastide may be accordingly modified with the teachings of Lebeck to arrange its bias mitigation as its first policy so its content is modified to comply with the first policy). 

For claim 5, depending on claim 4, Bastide as modified by Lebeck discloses wherein the modifying comprises modifying a sound of the portion of the content (Bastide discloses the content or the portion of the content contributed by the at least one user in the augmented/virtual reality environment may include associated audio output as audio content for restriction by muting and/or modification so that the augmented/virtual reality environment satisfies the bias mitigation for the first user as the first policy (page 3/par. 26 and page 5/par. 41 and 43); Lebeck similarly discloses a system and method for presenting content within an augmented reality environment as an extended reality environment (page 1/par. 9 and pages 2-3/par. 26) and explains its system defines policies so that virtual objects are monitored and detected to determine whether the virtual objects violate the policies (pages 1-2/par. 9-10); Lebeck further explains the virtual objects are modified to comply with the policies to render augmented reality environment in compliance with the policies (pages 1-2/par. 9-10 and pages 2-3/par. 26); and it follows Bastide may be accordingly modified with the teachings of Lebeck to arrange its bias mitigation as its first policy so its content is modified to comply with the first policy). 

For claim 8, depending on claim 1, Bastide as modified by Lebeck discloses wherein the policy is defined implicitly in a profile of the first user (Bastide discloses the first login includes user profile data for implicitly defining biases of the first user for mitigation as a first policy from corresponding social media data to govern user behavior within the augmented/virtual reality environment (page 1/par. 3 and page 3/par. 26); Lebeck similarly discloses a system and method for presenting content within an augmented reality environment as an extended reality environment (page 1/par. 9 and pages 2-3/par. 26) and explains its system defines policies so that virtual objects are monitored and detected to determine whether the virtual objects violate the policies (pages 1-2/par. 9-10); Lebeck further explains the virtual objects are modified to comply with the policies to render augmented reality environment in compliance with the policies (pages 1-2/par. 9-10 and pages 2-3/par. 26); and it follows Bastide may be accordingly modified with the teachings of Lebeck to arrange its bias mitigation as its first policy so its content is modified to comply with the first policy).

For claim 10, depending on claim 1, Bastide as modified by Lebeck discloses wherein the modifying comprises at least one selected from the group of: blocking the portion of the content, presenting the portion of the content in an altered form, and replacing the portion of the content with default content (Bastide discloses the distributed data processing environment generates the mask overlay to block the image as the portion of the avatar contributed by the at least one other user in the augmented/virtual reality environment so that the augmented/virtual reality environment satisfies the bias mitigation for the first user as the first policy (page 3/par. 26 and page 5/par. 43)). 

For claim 19, Bastide as modified by Lebeck discloses a non-transitory computer-readable medium storing instructions which, when executed by a processing system including at least one processor, cause the processing system to perform operations (Bastide discloses memory for storing instructions for execution by at least one processor of a distributed data processing environment as a processing system to cause the processing system to perform operations (Figs. 1 and 4; page 2/par. 16 and pages 6-7/par. 47-48 and 56)), the operations comprising the method of claim 1 (see above as to claim 1).

For claim 20, Bastide as modified by Lebeck discloses a device (Bastide discloses a device (Fig. 4; pages 6/par. 47-48)) comprising: a processing system including at least one processor (Bastide discloses the device is part of a distributed data processing environment as a processing system including at least one processor (Figs. 1 and 4; page 2/par. 16 and page 6/par. 47-48)); and a non-transitory computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations (Bastide discloses memory for storing instructions for execution by the at least one processor of the distributed data processing environment as the processing system to cause the processing system to perform operations (Figs. 1 and 4; page 2/par. 16 and pages 6-7/par. 47-48 and 56)), the operations comprising the method of claim 1 (see above as to claim 1).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastide in view of Lebeck further in view of Hare et al. (U.S. Patent Application Publication 2020/0167995 A1, hereinafter “Hare”).

For claim 6, depending on claim 1, Bastide as modified by Lebeck does not disclose determining a minimum capability of a device that is used to access an extended reality environment.
However, these limitations are well-known in the art as disclosed in Hare.
Hare similarly discloses a system and method for rendering an augmented reality environment as an extended reality environment (page 1/par. 2-3 and 18). Hare explains its system determines a minimum set of processing capabilities for a client device that is used to access and render the augmented reality environment (page 1/par. 2-3 and 18; and page 10/par. 104). It follows Bastide and Lebeck may be accordingly modified with the teachings of Hare to define a minimum capability of a device that is used to access its extended reality environment within its first policy.
 A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Bastide and Lebeck with the teachings of Hare. Hare is analogous art in dealing with a system and method for rendering an augmented reality environment as an extended reality environment (page 1/par. 2-3 and 18). Hare discloses its determination of a minimum set of processing capabilities is advantageous in ensuring the generation of virtual objects are adjusted in accordance with the minimum set of processing capabilities to appropriately render an augmented reality environment (page 1/par. 2-3 and 18; and page 10/par. 104). Consequently, a PHOSITA would incorporate the teachings of Hare into Bastide and Lebeck for ensuring the generation of virtual objects are adjusted in accordance with the minimum set of processing capabilities to appropriately render an augmented reality environment. Therefore, claim 6 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastide in view of Lebeck further in view of Ur (U.S. Patent Application Publication 2012/0218297 A1).

For claim 7, depending on claim 1, Bastide as modified by Lebeck does not disclose a policy is defined explicitly in a request.
However, these limitations are well-known in the art as disclosed in Ur.
Ur similarly discloses a system and method for presenting augmented reality content as extended reality content (page 1/par. 6). Ur explains a user may request an augmented reality presentation where the request explicitly defines sensitivities and preferences governing content that is appropriate for the user as a policy for rendering the augmented reality presentation (Figs. 10-11; page 2/par. 22-23 and page 5/par. 48-49). It follows Bastide and Lebeck may be accordingly modified with the teachings of Ur to define its first policy explicitly in its first request.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Bastide and Lebeck with the teachings of Ur. Ur is analogous art in dealing with a system and method for presenting augmented reality content as extended reality content (page 1/par. 6). Ur discloses an explicit definition of sensitivities and preferences as a policy is advantageous in ensuring a presenter is alerted of the sensitives and preferences of a user to generate an augmented reality presentation with appropriate content (page 2/par. 22-23). Consequently, a PHOSITA would incorporate the teachings of Ur into Bastide and Lebeck for ensuring a presenter is alerted of the sensitives and preferences of a user to generate an augmented reality presentation with appropriate content. Therefore, claim 7 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastide in view of Lebeck further in view of Stahl et al. (U.S. Patent Application Publication 2020/0066045 A1, hereinafter “Stahl”).

For claim 9, depending on claim 1, Bastide as modified by Lebeck does not disclose querying at least one other user about an unknown object detected in an extended reality environment; and altering content based on a response of the at least one other user to the querying.
However, these limitations are well-known in the art as disclosed in Stahl.
Stahl similarly discloses a system and method for presenting an augmented reality environment as an extended reality environment for display (page 1/par. 1 and 4). Stahl discloses a data store for storing augmented reality content items as portions of augmented reality content associated with users for presenting augmented reality content in connection with objects detected within the augmented reality environment (pages 13-14/par. 89-91). Stahl explains a first user may query another particular user about a particular object corresponding to an augmented reality content item in the data store as an unknown object detected in the augmented reality environment (pages 13-14/par. 89-91; and page 23/par. 140). Stahl further explains the other particular user may set the particular object as private and to inform the first querying user that the first querying user is not authorized the access the particular object (pages 23-24/par. 140-141). Stahl discloses the particular object is altered to not be visible to the first querying user where the first querying user lacks authorization to access the particular object (page 23/par. 140). It follows Bastide and Lebeck may be accordingly modified with the teachings of Stahl to query its at least one user about an unknown object detected in its extended reality environment and altering its portion of its content based on a response of its at least one other user to the querying.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Bastide and Lebeck with the teachings of Stahl. Stahl is analogous art in dealing with a system and method for presenting an augmented reality environment as an extended reality environment for display (page 1/par. 1 and 4). Stahl discloses its use of querying is advantageous in informing a querying user that a particular object is private to another user so that the particular object is adjusted for presentation in the augmented reality environment (pages 13-14/par. 89-91; and page 23/par. 140). Consequently, a PHOSITA would incorporate the teachings of Stahl into Bastide and Lebeck for informing a querying user that a particular object is private to another user so that the particular object is adjusted for presentation in the augmented reality environment. Therefore, claim 9 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention. 

Claims 11 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastide in view of Lebeck further in view of Ha et al. (U.S. Patent Application Publication 2017/0244951 A1, hereinafter “Ha”).

For claim 11, depending on claim 1, Bastide as modified by Lebeck discloses detecting, by the processing system, a second request from a second user requesting access to the extended reality environment (Bastide discloses the distributed data processing environment detects a second login as a second request from a second user to request access to the augmented/virtual reality environment as an extended reality environment (page 1/par. 3)); and admitting, by the processing system, the second user to the extended reality environment (Bastide discloses the distributed data processing environment admits the second user to the augmented/virtual reality environment so that the augmented/virtual reality environment supports multiple users (page 1/par. 3 and pages 4-5/par. 37 and 43)).
Bastide as modified by Lebeck does not disclose validating a request from a user in response to detecting the request to access extended reality; and admitting the user to the extended reality subsequent to the validating.
However, these limitations are well-known in the art as disclosed in Ha.
Ha similarly discloses a system and method for presenting virtual/augmented reality content as extended reality content (page 1/par. 5 and page 6/par. 40). Ha explains its system detects a user login from a user as a request to access the virtual/augmented reality content and performing credentials validation in response to detecting the user login (page 6/par. 42). Ha discloses the user is admitted to access the virtual/augmented reality content subsequent to the credentials validation of the user login (page 6/par. 42). It follows Bastide and Lebeck may be accordingly modified with the teachings of Ha to validate its second request from its second user in response to detecting its second request so that its second user is admitted to its extended reality environment subsequent to the validating.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Bastide and Lebeck with the teachings of Ha. Ha is analogous art in dealing with a system and method for presenting virtual/augmented reality content as extended reality content (page 1/par. 5 and page 6/par. 40). Ha discloses its use of validation is advantageous in ensuring users are appropriately admitted to access extended reality content (page 6/par. 42). Consequently, a PHOSITA would incorporate the teachings of Ha into Bastide and Lebeck for ensuring users are appropriately admitted to access extended reality content. Therefore, claim 11 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention. 

For claim 13, depending on claim 11, Bastide as modified by Lebeck and Ha discloses making, by the processing system, an adjustment to a local rendering of the extended reality environment that is presented to the second user without making the adjustment to local renderings of the extended reality environment that are presented to other users of the at least one user of the extended reality environment (Bastide discloses the distributed data processing environment makes an adjustment to a local rendering of the augmented/virtual reality environment at the second user such as User B while no adjustment is made to local renderings of the augmented/virtual reality environment that are presented to the other users of the augmented/virtual reality environment including User A (pages 4-5/par. 36-37 and pages 5-6/par. 46)).

For claim 14, depending on claim 13, Bastide as modified by Lebeck and Ha discloses wherein the adjustment is made in response to a second policy that is defined by the second user (Bastide discloses the determination of biases for mitigation for each user within the augmented/virtual reality environment as a second policy that is defined by a second user profile for the second user (page 3/par. 26 and pages 4-5/par. 37-38) so that the adjustment is performed in accordance with the bias mitigation for the second user (pages 5-6/par. 46); Lebeck similarly discloses a system and method for presenting content within an augmented reality environment as an extended reality environment (page 1/par. 9 and pages 2-3/par. 26) and explains its system defines policies so that virtual objects are monitored and detected to determine whether the virtual objects violate the policies (pages 1-2/par. 9-10); Lebeck further explains the virtual objects are modified to comply with the policies to render augmented reality environment in compliance with the policies (pages 1-2/par. 9-10 and pages 2-3/par. 26); and it follows Bastide may be accordingly modified with the teachings of Lebeck to arrange its bias mitigation for its second user as its second policy so its adjustment is performed to comply with the second policy).

For claim 15, depending on claim 14, Bastide as modified by Lebeck and Ha discloses wherein the adjustment comprises a further modification to the presentation of the content in the extended reality environment, wherein the further modification results in the compliance of the extended reality environment with the second policy (Bastide discloses the determination of biases for mitigation for each user within the augmented/virtual reality environment as a second policy that is defined by a second user profile for the second user (page 3/par. 26 and pages 4-5/par. 37-38) so that the adjustment is performed in accordance with the bias mitigation for the second user as a further modification to the presentation of the content in the augmented/virtual reality environment such as a mask to block or modify a visual display of the augmented/virtual content from the first user  (pages 5-6/par. 46); Lebeck similarly discloses a system and method for presenting content within an augmented reality environment as an extended reality environment (page 1/par. 9 and pages 2-3/par. 26) and explains its system defines policies so that virtual objects are monitored and detected to determine whether the virtual objects violate the policies (pages 1-2/par. 9-10); Lebeck further explains the virtual objects are modified to comply with the policies to render augmented reality environment in compliance with the policies (pages 1-2/par. 9-10 and pages 2-3/par. 26); and it follows Bastide may be accordingly modified with the teachings of Lebeck to arrange its bias mitigation for its second user as its second policy so its adjustment is performed to comply with the second policy).

For claim 16, depending on claim 13, Bastide as modified by Lebeck and Ha discloses wherein the adjustment is made in response to a physical context of the second user (Bastide discloses the adjustment may be made in response to a geographic location as a physical context of the second user (page 5-6/par. 46)).

For claim 17, depending on claim 16, Bastide as modified by Lebeck and Ha discloses wherein the physical context comprises a physical activity in which the second user is engaged while accessing the extended reality environment (Bastide discloses the adjustment may be made in response to the geographic location of physical activities taking place in the real world as the physical context performed by the second user in accessing the augmented/virtual reality environment (pages 2-3/par. 21 and page 5-6/par. 46)).

For claim 18, depending on claim 13, Bastide as modified by Lebeck and Ha discloses wherein the adjustment comprises presenting a second portion of the content contributed by the second user in the local rendering of the extended reality environment that is presented to the second user, without presenting the second portion of the content contributed by the second user in the local renderings of the extended reality environment that are presented to the other users of the at least one user of the extended reality environment (Bastide discloses a second user such as user B may present the image as a second portion of the avatar as the content contributed by the second user in the local rendering of the augmented/virtual reality environment that is presented to the second user (page 4/par. 36 and page 5/par. 43); Bastide discloses the image as the second portion of the avatar as the content contributed by the second user is not presented to the local renderings of the augmented/virtual reality environment of the other users whether the other users are analyzed to have biases against the image contributed by the second user (pages 4-5/par. 36-37 and 43)).

Allowable Subject Matter
Claim 12 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to address the 35 U.S.C. 112 Rejection and any claim objections discussed above in the Detailed Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/Primary Examiner, Art Unit 2613